Case 2:20-cv-10031-AJT-EAS ECF No. 28, PageID.295 Filed 11/20/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN

 HINO MOTORS   MANUFACTURING )
 U.S.A, INC.,                 )
                              )
               Plaintiff,     )
                              )                        Case No.: 2:20-CV-10031
           v.                 )
                              )
 CHRIS HETMAN, TODD SHEPLEY, )
 BRUCE SCHROEDER, JOHNATHAN )
 BOYER, and BOYER CONSULTING, )
 LLC,                         )
                              )
               Defendants.    )


     STIPULATION OF DISMISSAL WITH PREJUDICE OF DEFENDANTS TODD
             SHEPLEY, BRUCE SCHROEDER, JONATHAN BOYER,
                      AND BOYER CONSULTING, LLC

       NOW COME Plaintiff Hino Motors Manufacturing, U.S.A., Inc., and Defendants Todd

Shepley, Bruce Schroeder, Jonathan Boyer, and Boyer Consulting, LLC (“the Boyer Defendants”),

pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), and hereby stipulate to and agree as follows:

       1.       The above-captioned matter and all claims raised therein between Plaintiff and the

Boyer Defendants have been resolved.

       2.      The above-captioned matter is voluntarily dismissed, with prejudice, against

Defendants Todd Shepley, Bruce Schroeder, Jonathan Boyer, and Boyer Consulting, LLC,

pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), with each party bearing its own costs and attorney fees.

       3.      This dismissal does not impact the pending claims against Defendant Chris

Hetman.
Case 2:20-cv-10031-AJT-EAS ECF No. 28, PageID.296 Filed 11/20/20 Page 2 of 3




Dated this the 20th day of November, 2020.

                                                 Respectfully submitted,

 /s/ Matthew P. Allen                          /s/ J. Michael Honeycutt
 Matthew P. Allen                              J. Michael Honeycutt
 Miller, Canfield, Paddock and Stone, PLC      MI State Bar No. P60517
 840 West Long Lake Road, Suite 150            FISHER & PHILLIPS LLP
 Troy, MI 48098-6356                           227 West Trade Street, Suite 2020
 Attorney for Defendant Todd Shepley           Charlotte, North Carolina 28202
                                               Telephone: (704) 334-4565
                                               Fax: (704) 334-9774
 /s/ Dennis Barnes                             E-mail: jhoneycutt@fisherphillips.com
 Dennis Barnes
 Barris Sott Denn Driker PLLC                  Ronald E. Reynolds
 333 W. Fort Street, Suite 1200                MI State Bar No. 40524
 Detroit, MI 48226                             31780 Telegraph Road, Suite 200
 Attorney for Defendant Bruce Schroeder        Bingham Farms, MI 48025
                                               Fax: (248) 540-7082
                                               E-mail: rreynolds@fisherphillips.com
 /s/ Robert P. Geller
 Robert P. Geller                            Attorneys for Plaintiff
 Hertz Schram
 1760 South Telegraph Road, Suite 300
 Bloomfield Hills, MI 48302
 Attorney for Defendants Johnathan Boyer and
 Boyer Consulting LLC
Case 2:20-cv-10031-AJT-EAS ECF No. 28, PageID.297 Filed 11/20/20 Page 3 of 3




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN

 HINO MOTORS MANUFACTURING                  )
 U.S.A, INC.,                               )
                                            )
                       Plaintiff,           )
                                            )     Case No.: 2:20-CV-10031
                v.                          )
                                            )
 CHRIS HETMAN, TODD SHEPLEY,                )
 BRUCE SCHROEDER, JOHNATHAN                 )
 BOYER, and BOYER CONSULTING,               )
 LLC,                                       )
                                            )
                       Defendants.          )

                                CERTIFICATE OF SERVICE

       I certify that, on November __, 2020, the foregoing STIPULATION OF DISMISSAL

WITH PREJUDICE OF DEFENDANTS TODD SHEPLEY, BRUCE SCHROEDER,

JONATHAN BOYER, AND BOYER CONSULTING, LLC with the Clerk of Court using the

CM/ECF system which will automatically send email notification of such filing to Defendant’s

attorney of record:

                         David J. Kramer
                         The David J. Kramer Law Firm, PLLC
                         42400 Grand River Avenue, Suite 109
                         Novi, MI 48375
                         Attorney for Defendant Chris Hetman


                                          /s/ J. Michael Honeycutt
                                          J. Michael Honeycutt
                                          FISHER & PHILLIPS LLP
                                          Attorney for Plaintiff
